Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamp nut in claims 1, 16 (see a nut in https://en.wikipedia.org/wiki/Nut_(hardware) that is a type of fastener with a threaded hole. Nuts are almost always used in conjunction with a mating bolt to fasten multiple parts together, however, the part 87 of Figure 20 is not a nut or a clam nut) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the amended specification filed on 11/15/2022 is objected because it discloses a clamp nut 87, but the drawings show the reference 87 is not a nut. See the drawing objection above. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Limitations “a first locating member and a second locating member” in claims 1 and 21 and “a first locating member” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For an example, First, "member" is a generic substitute for “means”; second, the "member" is modified by functional language including “locating”; and third, the "member" is not modified by sufficient structure to perform the recited function because "locating" preceding member describes the function, not the structure of the member.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 16, and 21, 22-23, 27-28 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

It is similar analysis with “a biasing member” in claim 22; claim 22 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ducate (US 5038486).
Regarding claim 16, Ducate shows a fence assembly (Figure 2) for engaging a work piece on a work platform (Figure 1), the fence assembly comprising:
a fence (112, 122, Figures 1-2) configured to engage the work piece on the work platform, the fence defining a longitudinal axis extending between opposite ends of the fence, the fence configured to be movably connected to a base assembly (41) of a miter gauge (40) via a clamp nut (see Applicant defines a clamp nut 87 which appears a clamp bolt or screw as shown in Figure 20, therefore, one of flat plate members 55, Ducate’s Figure 2, meets this limitation) of the base assembly so that the fence is selectively positionable longitudinally relative to the base assembly of the miter gauge; and
a first locating member (another of the flat plate members 55, Figure 2) movable relative to the fence and configured to be releasably secured to the fence at a set longitudinal position along the fence (Figure 2), the first locating member configured to be selectively engaged by the base assembly of the miter gauge to hold the fence at a home position relative to the base assembly of the miter gauge (Figure 2 shows the flat plate member can be removably engaged the base,  locked and unlocked the rail via its handle 59);
wherein the first locating member is releasably securable to the fence at the set longitudinal position independent of the flat plate member movably connecting the fence and the base assembly (Figure 2 shows two set of independent handles 59 and flat plate members 55 and each of the lock handles can be independently locked and unlocked any position of the head on the rail).
Regarding claim 17, Ducate shows that the fence includes a race (115 of Ducate), the first locating member movable within the race to different set longitudinal positions (Figure 2 of Ducate).
Regarding claim 30, Ducate shows that the first locating member is arranged to be releasably mounted on the fence at the set longitudinal position (Figure 2).
Claim 16-18 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ducate (US 5038486) in view of Tucker et al (US 5890524) hereinafter Tucker.
These are alternative rejections, regarding claims 16-18 and 30, Ducate shows all of the limitations as stated above except that the first locating member comprises a locating nut.
Tucker shows sliding rails (71, 73, Figure 2) including screws (87) and clamp nuts (T nuts 81) being inside a slot of the rail 73 for securing the sliding rails together.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the handles and flat plate members of Ducate to have screws and clamp nuts, as taught by Tucker, since this is known an alternative way for the same purpose for holding the base assembly and the fence assembly together.
Regarding claim 31, since the flat members are modified to be nuts as taught by Tucker, the modified fence of Ducate shows that the first locating member is sized and shaped to be disposed entirely within the race (a slot of the rail, Figure 2 of Tucker).
Allowable Subject Matter
Claims 1-9, 12-15, 21-24, 26-29 allowed (the withdrawn claims from the restriction requirement properly dependent therefrom will be properly considered and rejoined).
Claim 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims16-18.
a statement of reasons for the indication of allowable subject matter because the art don’t discuss a fence of a miter gauge that has a fence assembly and a base assembly, wherein the base assembly secures on the fence assembly by a clamp nut   in a 1st race or slot of the fence assembly and a 1st locating member (a hole 110 of a locating nut 114) for receiving a 2nd locating member of the base assembly to secure the fence assembly as set forth in claims 19-20, wherein the 1st and 2nd races being immovably fixed relative to one another, as set forth in claim 1.
None of these references by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claims 1 and 19-20.  
Response to Arguments
Applicant's arguments filed on 11/15/2022 have been fully considered. The amended Claim 1 is overcome the art rejection by the art.
With regarding Claim 16, as set forth in pages 15-16 of the remarks, the argument is acknowledged, but it is not persuasive because there are two independent flat plate members 55 in Ducate’s figure 2 which can be used to interpret as “a clamp nut (1st flat plate member 55 and see Applicant define a clamp nut 87 in Figure 20)…wherein the first locating member (2nd flat plate member) is releasably securable to the fence at the set longitudinal position independent of the clamp nut assembly movably connecting the fence and the base assembly”. Since there are two independent flat plate members 55, the 2nd flat plate member is releasably securable to the fence at the set longitudinal position independent of the 1st plate member movably connecting the fence and the base assembly.
However, if Applicant believes that the claimed invention’s device different from the prior art’s device or needs to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                             	12/12/2022